           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 1 of 18 Page ID #:1



                   1   BROWER LAW GROUP
                       A Professional Corporation
                   2   STEVEN BROWER (SBN: 93568)
                       Steve@BrowerLawGroup.com
                   3   TAE J. IM (SBN: 139334)
                       Tae@BrowerLawGroup.com
                   4   23601 Moulton Parkway, Suite 220
                       Laguna Hills, CA 92653
                   5   Telephone: (949) 668-0825
                   6   Attorneys for Plaintiff
                   7
                   8                        UNITED STATES DISTRICT COURT
                   9                      CENTRAL DISTRICT OF CALIFORNIA
              10
              11 SALEM MEDIA GROUP, INC.,                          Case No.
              12                   Plaintiff,                      COMPLAINT FOR:
                                                                   1) DECLARATORY JUDGMENT;
              13            v.                                     2) BREACH OF CONTRACT;
                                                                   3) TORTIOUS BREACH OF THE
              14 FEDERAL INSURANCE COMPANY,                        COVENANT OF GOOD FAITH
                                                                   AND FAIR DEALING
              15                   Defendant.
                                                                   DEMAND FOR JURY TRIAL
              16
              17                                 GENERAL ALLEGATIONS
              18            Jurisdiction and Parties
              19            1.     Pursuant to Local Rule 8-1, requiring that the first paragraph set forth
              20 the basis for jurisdiction, this Court has subject matter jurisdiction over this case as a
              21 matter of diversity jurisdiction pursuant to 28 U.S.C. § 1332 in that it is between
              22 citizens of different states and the amount in controversy exceeds $75,000, as more
              23 fully alleged herein.
              24            2.     Plaintiff Salem Media Group, Inc. (“Salem Media”) is a corporation,
              25 organized and existing under the laws of the State of Delaware, with a principal place
              26 of business in the County of Ventura, State of California, which is within the Central
              27 District of California. Salem Media Group, Inc. was formerly known as Salem
              28 Communications Corporation.
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               1
                                                          Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 2 of 18 Page ID #:2



                   1        3.     Salem Media is informed and believes, and therefore alleges, that
                   2 Defendant Federal Insurance Company (“Federal Insurance”) is a corporation,
                   3 organized and existing under the laws of the State of Indiana, with a principal place
                   4 of business in the State of New Jersey. Federal Insurance has elected to qualify to
                   5 do business within the State of California since at least 1904 (as a New Jersey
                   6 corporation, which designation has never been changed with the California Secretary
                   7 of State) and Plaintiff is informed and believes that Federal Insurance has done
                   8 business within the State of California continuously since that time.        Federal
                   9 Insurance is, for the purposes of this Complaint, an insurance company.
              10            4.     Venue is proper before this Court in that Federal Insurance sold and
              11 delivered the relevant policy of insurance to Salem Media in the County of Ventura,
              12 which is therefore the place of the contract, and Federal Insurance also breached the
              13 obligations thereunder within the County of Ventura, the place in which performance
              14 by payment of policy benefits was due, all as more fully set forth below.
              15            Insurance Policies
              16            5.     Salem Media purchased, from Federal Insurance, a “MediaGuard”
              17 insurance policy, for the policy period of April 1, 2012 through April 1, 2013, which
              18 insurance was renewed every year from at least that time until the present. The policy
              19 number was always 8211-5756 (jointly “Federal Primary Policy”).
              20            6.     For the policy period of April 1, 2012 through April 1, 2013 the policy
              21 limit was $1,000,000 with a retention amount of $75,000. The “Covered Media” was
              22 stated to be “All programming and publications produced or disseminated by the
              23 Insured and all radio stations owned and operated by the Insured.” A copy of the
              24 policy for 2012-13 is attached hereto as Exhibit A.
              25            7.     While there were certain modifications between 2012 and the present,
              26 including changes in the policy limits, changes in the retention amount, changes in
              27 the premium and changes in some of the endorsements, the main coverage form (19
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               2
                                                          Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 3 of 18 Page ID #:3



                   1 pages identified as form 14-02-14078) was always provided on the same version of
                   2 that form, which was dated 04/2008.
                   3         8.    Salem Media also purchased, from Federal Insurance, a “Chubb
                   4 Commercial Excess and Umbrella Insurance” policy, for the policy period of April 1,
                   5 2012 through April 1, 2013. The policy number was 7907-66-95 (“Federal Excess
                   6 Policy”). The policy limit was $25,000,000. On the “Schedule of Underlying
                   7 Insurance” it explicitly lists the Federal Primary Policy as one of the policies to which
                   8 the Federal Excess Policy applied.
                   9         9.    MediaGuard is a registered service mark of The Chubb Corporation,
              10 subsequently assigned to Chubb INA Holdings, Inc. (jointly “Chubb”) which Salem
              11 Media is informed and believes, and therefore alleges, is a parent corporation of
              12 Federal Insurance.
              13             10.   In a filing with the U.S. Patent & Trademark Office, made under penalty
              14 of perjury by Bruce S. Londa of Norris, McLaughlin & Marcus, P.A., dated
              15 January 20, 2015, Chubb described MediaGuard as:
              16                   E&O Liability Protection for Traditional and Nontraditional
              17             Media Organizations.
              18                   Regardless of a company’s business, if it gathers and
              19             disseminates information, then it faces the same litany of media liability
              20             exposures as a publisher, broadcaster, advertising agency, video or file
              21             producer, or any other media organization.
              22                   That’s why we created MediaGuard by Chubb – a broad, flexible
              23             errors and omissions (E&O) liability insurance policy that specifically
              24             addresses the nature of these risks.
              25             MediaGuard by Chubb highlights:
              26             ●     “Occurrence form” covers activities that occur during the policy
              27                   period (regardless of when claim is first made).
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                 3
                                                            Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 4 of 18 Page ID #:4



                   1    ●      “All risk” coverage goes beyond specified “named perils” to
                   2           include risk arising out of the core functions of advertising,
                   3           broadcasting, publishing and video and film production:
                   4           gathering and creating information and communicating it to the
                   5           public.
                   6    ●      Built-in coverage for advertising content.
                   7    ●      Negligent publication coverage for any claim alleging harm to a
                   8           person or entity that acted or failed to act in reliance upon the
                   9           information published.
              10        ●      Our customer fully controls whether to settle or retract content
              11               and can choose between reimbursement of defense costs or duty
              12               to defend.
              13        Those same statements appear, as of the date of the filing of this action, on the
              14 Chubb website at www.chubb.com/us-en/business-insurance/professional-liability-
              15 protection-for-media-organizations.aspx.
              16        11.    In a filing with the U.S. Patent & Trademark Office, made under penalty
              17 of perjury by Matthew A. Homyk of Blank Rome LLP, dated April 18, 2018, Chubb
              18 described MediaGuard as set forth in Exhibit C to this Complaint.
              19        12.    Salem Media is informed and believes, and therefore alleges, that Salem
              20 Media provided Federal Insurance with all information requested by Federal
              21 Insurance regarding the nature and operation of Salem Media prior to the issuance of
              22 the Federal Primary Policy and the Federal Excess Policy for the policy period
              23 beginning April 1, 2012. Federal Insurance knew, when it issued the Federal Primary
              24 Policy and the Federal Excess Policy, that Salem Media was intending to acquire
              25 insurance which would provide coverage for claims based on alleged negligence in
              26 advertising statements including, but not limited to, claim such as the Gallagher
              27 Claim.
              28        13.    Pursuant to Insuring Clause 1.A. of the Federal Primary Policy:
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                             4
                                                        Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 5 of 18 Page ID #:5



                   1        The Company shall pay Loss on behalf of an Insured on account of any
                   2        Claim arising directly out of the Insured’s Media Activities, provided
                   3        that the Media Activities giving rise to the Claim occurred during the
                   4        Policy Period.
                   5        14.    Pursuant to the Federal Primary Policy the term Loss is defined to
                   6 include Defense Costs. The policy further indicates that Salem Media has the option
                   7 of selecting defense counsel of its choice to defend the action subject to Federal
                   8 Insurance’s obligation to “advance on a current basis Defense Costs owed under [the]
                   9 Policy.”
              10            15.    Pursuant to the Federal Primary Policy, and consistent with the intent
              11 and purpose of the insurance coverage, the term Media Activities is broadly defined
              12 to include:
              13            (A) any actual or alleged act, error or omission arising directly out of
              14            the gathering, recording, collection, writing, editing, publication,
              15            dissemination, exhibition, broadcast or release of Matter in connection
              16            with the Covered Media, including but not limited to any actual or
              17            alleged:
              18                   . . . (6) negligence in connection with the content of Matter,
              19                   including but not limited to any Claim alleging harm to a person
              20                   or entity who acted or failed to act in reliance upon such Matter
              21                   . . . [emphasis added]
              22            16.    Pursuant to the Federal Primary Policy, and consistent with the intent
              23 and purpose of the insurance coverage, the term Matter is broadly defined to include:
              24            Matter means the content of any communication of any kind
              25            whatsoever, regardless of the nature or form of such Matter or the
              26            medium by which such Matter is communicated, including but not
              27            limited to language, data, facts, fiction, music, photographs, images,
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                 5
                                                            Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 6 of 18 Page ID #:6



                   1        advertisements, artistic expression, or visual or graphic materials.
                   2        [emphasis added]
                   3        17.   Salem Media is informed and believes, and therefore alleges, that
                   4 Federal Insurance drafted the Federal Primary Policy without consultation with, or
                   5 modification by, Salem Media, except to the extent, if any, that Federal Insurance
                   6 offered, often for an additional premium, the option of adding other and further
                   7 provisions to the Federal Primary Policy, which provisions were also drafted by
                   8 Federal Insurance. As such, any ambiguity in the Federal Primary Policy must be
                   9 construed against Federal Insurance and in favor of coverage for Salem Media.
              10            18.   The obligations owed by Federal Insurance to Salem Media, under the
              11 Federal Primary Policy, continue in full force and effect as of this date, subject to the
              12 terms and conditions thereof. Salem Media has complied with every obligation under
              13 the Federal Primary Policy, except those which have been excused by the conduct of
              14 Federal Insurance, if any.
              15            Gallagher Claim
              16            19.   On or about November 11, 2019, the Receiver for W. Neil “Doc”
              17 Gallagher, Gallagher Financial Group, Inc. and W. Neil Gallagher, Ph.D. Agency,
              18 Inc. (jointly “Gallagher Entities”), sent a letter (“Receiver Letter”) to Salem Media
              19 contending that Salem Media was liable to the Gallagher Entities for an amount in
              20 excess of $1 million and perhaps as much as $24 million. The Receiver Letter
              21 contended, in relevant part, that advertisements published by Salem Media on certain
              22 of its radio stations, along with paid endorsements by some of the Salem Media radio
              23 personalities negligently induced individuals to enter into a business relationship
              24 with the Gallagher Entities. The letter further contended that those individuals lost
              25 money because the Gallagher Entities were engaged in what is commonly referred to
              26 as a Ponzi scheme, a scheme in which money was received by the Gallagher Entities
              27 and, instead of being utilized for the intended purposes, were used in part to make
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                              6
                                                         Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 7 of 18 Page ID #:7



                   1 payments due to earlier customers and were, in substantial part, fraudulently diverted
                   2 by the Gallagher Entities to their own use and benefit.
                   3         20.   The Receiver Letter specifically contended that the Gallagher Entities
                   4 were active participants and undertook such actions with both knowledge and intent
                   5 to deprive the customers of the Gallagher Entities of money. In fact, on or about
                   6 March 27, 2020, William Neil Gallagher (aka “Doc” Gallagher), one of the Gallagher
                   7 Entities, entered a “Judicial Confession” which included, but is not limited to, that he
                   8 was guilty of:
                   9         . . . Knowingly and intentionally misrepresenting that defendant and
              10             Gallagher Financial Group, Inc., would use money from purchasers to
              11             buy fixed index annuities, mutual funds, United States Treasury Bons,
              12             life settlements and shares of stock in the “Diversified Growth and
              13             Income Strategy Account” or “D.G.I.”, said information being a
              14             relevant fact; and
              15             . . . Knowingly and intentionally misrepresenting that purchaser’s
              16             principal was safe, said information being a relevant fact.
              17             21.   Just as was stated in the Judicial Confession, such information was, in
              18 fact, not revealed by the Gallagher Entities to Salem Media at any time while Salem
              19 Media was broadcasting advertising paid for by the Gallagher Entities.
              20             22.   The Receiver Letter further contended that Salem Media was negligent
              21 in failing to determine information about the Gallagher Entities, even though that was
              22 the same information which the Receiver himself, acting on behalf of the Gallagher
              23 Entities, has indicated that the Gallagher Entities were knowingly and intentionally
              24 mispresenting to their own customers and to everyone else, including to Salem
              25 Media. Indeed, the Receiver Letter actually asserted that Salem Media, based on the
              26 publication of an article in “D” magazine, should have known that the Gallagher
              27 Entities were conducting a Ponzi scheme, even though “D” magazine is unrelated to
              28 Salem Media, and even though the “D” magazine article was published years before
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                7
                                                           Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 8 of 18 Page ID #:8



                   1 the Gallagher Entities even began their advertising with Salem Media, and even
                   2 though the “D” magazine article was equally publicly available to all the potential
                   3 and actual customers of the Gallagher Entities, and even though the “D” magazine
                   4 made no reference to the Gallagher Entities being engaged in a Ponzi scheme.
                   5        23.   Salem Media timely tendered the Receiver Letter to Federal Insurance
                   6 pursuant to the terms of the Federal Primary Policy. Salem Media is informed and
                   7 believes that Federal Insurance did not request any other information from Salem
                   8 Media prior to sending a letter, in response to the tender, stating that Federal
                   9 Insurance had concluded that there is no coverage for the claims set forth in the
              10 Receiver Letter.
              11            24.   Specifically, by letter dated January 6, 2020, Gina M. Cocchiola, Esq.,
              12 a Senior Claim Director with Chubb North American Financial Lines Claims
              13 responded, on behalf of Federal Insurance, to the tender of the Receiver Letter by
              14 Salem Media. Salem Media is informed and believes, based on information obtained
              15 from the State of Connecticut Judicial Branch and from the State Bar of California,
              16 that Ms. Cocchiola is licensed to practice law in Connecticut but is not licensed to
              17 practice law in California. The letter concluded that “there is no coverage for this
              18 matter under the Policy.”
              19            25.   On May 1, 2020, Salem Media was served with a Citation and Petition
              20 (equivalent to a Summons and Complaint) in a lawsuit entitled Cort Thomas, in his
              21 capacity as Receiver, and as Assignee v. Salem Media Group, Inc., Mark Davis,
              22 Inspiration Media of Texas, LLC and Bison Media, Inc. which was filed as Cause
              23 No. CC-20-01021-C in the County Court at Dallas County, Texas (“Gallagher Suit”).
              24 A copy of the Gallagher Suit is attached to this Complaint as Exhibit D.
              25            26.   The plaintiff in the Gallagher Suit, Cort Thomas, is the receiver for the
              26 Gallagher Entities and is the individual on whose behalf the earlier Receiver Letter
              27 was sent. The Gallagher Suit alleges that Mr. Thomas is suing in two separate
              28 capacities. First, he is suing as the receiver of the Gallagher Entities. Second, he is
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               8
                                                          Complaint
           Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 9 of 18 Page ID #:9



                   1 suing as the assignee for 189 investors in the Gallagher Diversified Growth and
                   2 Income Strategies Account, which account is alleged to have been a fraud
                   3 perpetuated by the Gallagher Entities.
                   4        27.    The Gallagher Suit, which includes, but is not limited to, a cause of
                   5 action for Negligent Misrepresentation, appears to seek damages of approximately
                   6 $24 million. Salem Media retained counsel to defend that action and immediately
                   7 began to incur, and has continued to incur, necessary and reasonable costs of defense.
                   8        28.    Salem Media timely tendered the Gallagher Suit to Federal Insurance
                   9 pursuant to the terms of the Federal Primary Policy and the Federal Excess Policy.
              10 Salem Media is informed and believes that Federal Insurance did not request any
              11 other information from Salem Media prior to sending a letter stating that, once again,
              12 Federal Insurance had concluded that there is no coverage for the claims set forth in
              13 the Gallagher Suit.
              14            29.    Specifically, by letter dated June 4, 2020 (“Denial Letter”), Gina M.
              15 Cocchiola, Esq., a Senior Claim Director with Chubb North American Financial
              16 Lines Claims responded, on behalf of Federal Insurance, to the tender of the
              17 Gallagher Suit by Salem Media. The Denial Letter concluded “As a result of the
              18 foregoing, there is no coverage for this matter under the Policy. As we believe this
              19 matter is excluded in its entirety, Federal will be providing neither a defense nor
              20 indemnity for this matter.”
              21            30.    The Denial Letter included, by way of example, and without limitation,
              22 a number of material misrepresentations:
              23            -      The Denial Letter falsely stated “We do not have the dates as to
              24            when any programs and/or advertisements were produced or
              25            disseminated . . .” In fact, the Gallagher Complaint specifically alleges
              26            multiple potentially relevant dates including December 21, 2012 (the
              27            first date when the Gallagher Entities paid Salem Media for advertising)
              28            and January 1, 2013 (the first date when the Gallagher Entities paid
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                9
                                                           Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 10 of 18 Page ID #:10



                   1   “talent fees” to Salem Media for the service of Salem Media employee
                   2   Mark Davis). Both of these dates were during the 2012 to 2013 policy
                   3   period of the Federal Primary Policy. And Federal Insurance did not
                   4   request, at any time prior to the issuance of the Denial Letter, that Salem
                   5   Media provide any information about the dates on which advertisements
                   6   were broadcast for the Gallagher Entities.
                   7   -     The Denial Letter falsely stated that the relevant policy limits
                   8   were $3 million per claim with a retention of $250,000. However, as
                   9   was well known to Federal Insurance, because it comes from their own
              10       marketing materials (see ⁋ 10, above), the Mediaguard policy is an
              11       Occurrence form which covers activities that occur during the policy
              12       period (regardless of when a claim is first made). Moreover, pursuant
              13       to section XVI.(A) of the Federal Primary Policy “In the event of a
              14       Claim (or Related Claims) arising out of a series of related Activities,
              15       the entire series of related Activities shall be deemed to have occurred
              16       on the date of the first publication, dissemination or release of the Matter
              17       giving rise to such Claim (or Related Claims) . . .” Therefore, the correct
              18       policy limits are $1 million with a retention of only $75,000.
              19       -     The Denial Letter falsely stated that section III(A)(6) of the
              20       Federal Primary Policy, an exclusion relating to an offer to sell or
              21       purchase securities, bars coverage here. Salem Media denies that such
              22       exclusion serves to bar coverage, particularly as it relates to the defense
              23       of the Gallagher Suit. First, there is no allegation in the Gallagher Suit
              24       that Salem Media sought to sell or purchase any securities, nor is there
              25       any basis to make such an allegation. Second, there is no allegation that
              26       Salem Media received payment for anything other than advertising and
              27       talent fees for employees, all of which occurred in the ordinary course
              28       of the business of Salem Media as a broadcaster and which had no
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                           10
                                                      Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 11 of 18 Page ID #:11



                   1     relation to any effort by Salem Media to sell or promote any securities,
                   2     particularly in that Salem Media was not promoting or selling any
                   3     securities.   Third, the accusation that a radio station allowed an
                   4     advertiser to purchase airtime and to run commercials which, years later,
                   5     were determined to be intentionally fraudulent, is the core risk which
                   6     the Mediaguard policy was intended to insure. Fourth, the Federal
                   7     Primary Policy includes several provisions, including an Allocation
                   8     provision, which was intended to be the remedy where a claim might
                   9     potentially arise from both covered and uncovered conduct. However,
              10         Salem Media would contend that having wrongfully denied that there
              11         was any duty to pay defense costs, Federal Insurance has waived the
              12         right to rely upon the Allocation provision to minimize its contribution
              13         toward Defense Costs.
              14         31.    By letter dated July 10, 2020 (“Excess Denial Letter”), Michael Moore,
              15 an Executive Claim Director with Chubb North American Casualty Claims
              16 responded, on behalf of Federal Insurance, to the tender of the Gallagher Suit by
              17 Salem Media. The Excess Denial Letter concluded “It is the position of Federal that
              18 there is no duty to defend or indemnify the Claim as the Policy’s insuring agreements
              19 have not been triggered and certain exclusionary language in the Policy applies.”
              20         32.    The Excess Denial Letter included, by way of example, and without
              21 limitation, a number of material misrepresentations:
              22         -      The Excess Denial Letter falsely stated that the relevant policy
              23         terms began in 2014, rather than correctly stating that it began in 2012,
              24         which information was available in the Gallagher Suit reviewed by
              25         Federal Insurance.
              26         -      The Excess Denial Letter failed to even refer to or consider the
              27         excess insurance pursuant to the Federal Primary Policy, even though
              28         they were both written by Federal Insurance and even though the matter
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                            11
                                                       Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 12 of 18 Page ID #:12



                   1         had been tendered to both the Federal Primary Policy and the Federal
                   2         Excess Policy.
                   3         33.   Salem Media denies that it is liable for the damages alleged in the
                   4 Gallagher Suit and denies that it has violated the legal rights of any of the plaintiffs
                   5 in the Gallagher Suit.
                   6         34.   However, Salem Media alleges that it is entitled to all reasonable and
                   7 necessary defense costs and, if ultimately necessary, whether for settlement or
                   8 judgment, indemnity, under the Federal Primary Policy and the Federal Excess
                   9 Policy.
              10             35.   Upon receipt of the tender from Salem Media, Federal Insurance had
              11 not only the right, but the also the duty, to fully and timely investigate the Gallagher
              12 Suit and, only after obtaining all of the factual and legal authority which it felt was
              13 appropriate, to make an appropriate and legally sufficient coverage determination.
              14 Federal Insurance knew that if it denied coverage it was precluded from raising any
              15 ground in support of that denial unless it believed, in good faith, that it could
              16 judicially prove such ground based on the facts in its possession at the time of the
              17 denial.
              18             36.   Salem Media is informed and believes, and therefore alleges, that
              19 Federal Insurance assigned responsibility for handling of the insurance claim for the
              20 Gallagher Suit to Gina M. Cocchiola for the Federal Primary Policy and Michael
              21 Moore for the Federal Excess Policy (jointly “Chubb Adjusters”). Salem Media is
              22 informed and believes, and therefore alleges, that the matter was assigned to the
              23 Chubb Adjusters because they were the most experienced claims handlers for
              24 MediaGuard claims, and because they were familiar with California law as it applied
              25 to interpretation of insurance policies, and because they had the knowledge and
              26 experience to make strategic decisions regarding coverage, and because they had the
              27 authority to act on behalf of Federal Insurance in confirming or denying coverage
              28 and because they had the ability to fully and clearly communicate such coverage
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                12
                                                           Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 13 of 18 Page ID #:13



                   1 decisions for the strategic benefit of Federal Insurance and to know that they were
                   2 intentionally waiving certain items by their strategic decisions.
                   3         37.   Salem Media is informed and believes, and therefore alleges, that
                   4 Federal Insurance considered all facts, evidence and other information which it
                   5 believed was necessary and appropriate to make a full coverage determination.
                   6 Salem Media is further informed and believes, and therefore alleges, that Federal
                   7 Insurance obtained full and complete cooperation from Salem Media in that Salem
                   8 Media was ready, willing and able to respond to any requests for documents and/or
                   9 requests for access to individuals who would have additional information which
              10 might be relevant to the coverage investigation. Federal Insurance did not request
              11 any further information from Salem Media, prior to issuing its coverage decision,
              12 because Federal Insurance made a determination that it already had all the evidence
              13 which it believed it needed to make a legally binding coverage decision, including its
              14 decision to waive any matters which were not fully investigated or which were
              15 represented in a certain manner.
              16             38.   The Denial Letter and the Excess Denial Letter purported to reserve the
              17 right to assert other and different grounds for limiting and/or denying coverage if it
              18 were determined that Section III(A)(6) does not bar coverage. However, Federal
              19 Insurance did not undertake to investigate those grounds or to explain how or if they
              20 would have any potential or actual application to the Gallagher Suit. Salem Media
              21 is informed and believes that the Chubb Adjusters were aware of the law and
              22 procedure and the policies and procedures of Federal Insurance and Chubb regarding
              23 the handling of claims and that, for strategic reasons and not due to negligence or
              24 lack of knowledge, they made a number of tactical decisions, within the course and
              25 scope of their authority on behalf of Federal Insurance, which was ratified by both
              26 the sending of the Denial Letter and the Excess Denial Letter and which represented
              27 an intention to waive the right to assert any defense to coverage which was not
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                13
                                                           Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 14 of 18 Page ID #:14



                   1 properly investigated and explained in the Denial Letter and/or the Excess Denial
                   2 Letter.
                   3        39.    By its wrongful denial of coverage, Federal Insurance has breached the
                   4 contract represented by the Federal Primary Policy and the Federal Excess Policy.
                   5 Upon such breach Salem Media is relieved of any further obligation to provide notice
                   6 to Federal Insurance or to otherwise comply with most of the terms and conditions
                   7 within the Federal Primary Policy and the Federal Excess Policy.
                   8        40.    Pursuant to California Insurance Code section 790.03(h), it is unlawful
                   9 for an insurer to: (2) fail to acknowledge and act promptly upon tender of a claim;
              10 (3) fail to adopt and implement reasonable standards for prompt investigation and
              11 processing of claims; (6) compel insureds, such as Salem Media, to institute litigation
              12 to recover amounts due; and (13) fail to promptly provide a reasonable explanation
              13 for any denial of coverage.
              14                                FIRST CAUSE OF ACTION
              15                               DECLARATORY JUDGMENT
              16            41.    Salem Media realleges and incorporates herein by reference, as though
              17 set forth in full, paragraphs 1 through 40 of this Complaint.
              18            42.    Salem Media has incurred costs of defense in relation to the Gallagher
              19 Suit, which defense costs should properly be reimbursed by Federal Insurance, and
              20 such defense should be pursuant to the limits of the policy in effect for 2012 to 2013,
              21 where the retention is only $75,000 and as to which the Federal Excess Policy applies.
              22            43.    Federal Insurance has stated that there is no coverage for the Gallagher
              23 Suit and has failed and refused to pay for the costs of defense reasonably and
              24 necessarily incurred by Salem Media.
              25            44.    There is an actual and present controversy between Salem Media and
              26 Federal Insurance regarding the extent of the obligations of Federal Insurance under
              27 the terms of the Federal Primary Policy, and the Federal Excess Policy if the limits
              28 of the Federal Primary Policy are exhausted, such that this Court should issue a
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                               14
                                                          Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 15 of 18 Page ID #:15



                   1 declaratory judgment in favor of Salem Media, and against Federal Insurance, finding
                   2 that there is, at a minimum, a duty to reimburse Salem Media for the costs of defense
                   3 in the Gallagher Suit and should further determine that, as a result of its wrongful
                   4 denial of coverage, that Federal Insurance is obligated to pay for any settlement of
                   5 the Gallagher Suit, and further finding that the policies in effect for 2012 to 2013 are
                   6 the policies applicable to the Gallagher Suit.
                   7                            SECOND CAUSE OF ACTION
                   8                              BREACH OF CONTRACT
                   9         45.   Salem Media realleges and incorporates herein by reference, as though
              10 set forth in full, paragraphs 1 through 40 of this Complaint.
              11             46.   On or about November, 2019, and thereafter, Federal Insurance
              12 breached the Federal Primary Policy by failing and refusing, and continuing to fail
              13 and refuse, to pay the full amount of all reasonable and necessary Defense Costs
              14 which were incurred by Salem Media in defense of the Gallagher Suit.
              15             47.   Salem Media has been damaged in the amount of unreimbursed defense
              16 costs which it incurred in the course of responding to and defending the Gallagher
              17 Suit. Salem Media has also been foreseeably damaged by other consequential
              18 damages which it has incurred as described herein, and subject to proof. Salem
              19 Media does not know the precise amount thereof, but Salem Media is informed and
              20 believes, based on defense costs already incurred, and therefore alleges, that the total
              21 amount in dispute will be in excess of $75,000 above and beyond the retention
              22 amount.
              23                                 THIRD CAUSE OF ACTION
              24                               BREACH OF THE COVENANT
              25                          OF GOOD FAITH AND FAIR DEALING
              26             48.   Salem Media realleges and incorporates herein by reference, as though
              27 set forth in full, paragraphs 1 through 40 of this Complaint.
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                15
                                                           Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 16 of 18 Page ID #:16



                   1         49.   Federal Insurance was obligated to and must pay for defense costs
                   2 incurred by Salem Media in defense of the Gallagher Suit.
                   3         50.   The denial of coverage by Federal Insurance was unreasonable because
                   4 the reason stated did not preclude coverage and therefore did not preclude a duty to
                   5 defend and Federal Insurance’s conduct in asserting that there was no coverage
                   6 therefore constitutes a tortious breach of the covenant of good faith and fair dealing.
                   7         51.   As a result of the breaches by Federal Insurance, Salem Media has
                   8 incurred substantial financial obligations to pay amounts for defense costs which
                   9 amounts are properly covered under the Federal Primary Policy. Salem Media also
              10 contends that Salem Media is entitled to the payment of interest from the date on
              11 which Federal Insurance should have reimbursed Salem Media.
              12             52.   As a further proximate result of the breaches by Federal Insurance,
              13 Salem Media has been required to expend attorney’s fees and costs for experienced
              14 insurance coverage litigation counsel to obtain the insurance policy benefits to which
              15 it was entitled under the Federal Primary Policy. Pursuant to the principles of
              16 Brandt v. Superior Court, Salem Media is entitled to reimbursement of such amounts
              17 from Federal Insurance. Salem Media is informed and believes, and therefore
              18 alleges, that the reasonable value of such damages, which will continue through the
              19 trial in this matter, will exceed the jurisdictional minimum of this Court.
              20             53.   The conduct of Federal Insurance in denying coverage based on a single
              21 exclusion which does not bar a duty to defend, and which was undertaken without a
              22 proper legal and/or factual basis, is contrary to the applicable legal principles, and is
              23 therefore conduct which is fraudulent, malicious or which, at a minimum, evidences
              24 a conscious disregard for the rights of Salem Media. Moreover, Salem Media is
              25 informed and believes, and therefore alleges, that such conduct is the regular business
              26 practice of Federal Insurance and has been utilized against other parties insured by
              27 Federal Insurance. Federal Insurance should therefore be required to pay punitive
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                16
                                                           Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 17 of 18 Page ID #:17



                   1 damages for the purpose of attempting to deter future unlawful conduct by them in
                   2 an amount subject to determination by the trier of fact.
                   3        WHEREFORE, Salem Media prays for judgment as follows:
                   4        ON THE FIRST Cause of Action:
                   5        1.     For a Declaratory Judgment in favor of Salem Media and against
                   6 Federal Insurance on every issue properly brought before this Court.
                   7        2.     Such other and further Declaratory Judgment as may appear proper at
                   8 the time of determination.
                   9        ON THE SECOND Cause of Action:
              10            3.     For all unreimbursed defense costs incurred by Salem Media which
              11 amounts are properly covered under the Federal Primary Policy and/or the Federal
              12 Excess Policy, which amount will be in excess of $75,000.
              13            4.     For interest on sums which were not timely paid to Salem Media.
              14            5.     For all other damages incurred by Salem Media as a result of any breach
              15 of contract.
              16            ON THE THIRD Cause of Action:
              17            6.     For attorney’s fees and costs incurred in this matter pursuant to the
              18 principles of Brandt v. Superior Court.
              19            7.     For punitive damages, subject to proof.
              20            ON ALL Causes of Action:
              21            8.     For interest on all sums where properly owed.
              22            9.     For costs of suit incurred herein.
              23            10.    For such other and further relief as the court may deem just.
              24 DATED: August 4, 2020                       BROWER LAW GROUP
                                                             A Professional Corporation
              25
              26
                                                             By: /s/ by ECF
              27                                                          STEVEN BROWER
                                                                         Attorneys for Plaintiff
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                                17
                                                           Complaint
         Case 2:20-cv-07009-RGK-AFM Document 1 Filed 08/04/20 Page 18 of 18 Page ID #:18



                   1                               DEMAND FOR JURY TRIAL
                   2         Salem Media hereby demands a trial by jury as to each claim and/or issue as
                   3 to which it is so entitled.
                   4 DATED: August 4, 2020                 BROWER LAW GROUP
                                                           A Professional Corporation
                   5
                   6
                                                           By: /s/ by ECF
                   7                                                    STEVEN BROWER
                                                                       Attorneys for Plaintiff
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
BROWER LAW GROUP
  A PROFESSIONAL
   CORPORATION                                              18
                                                         Complaint
